DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Introduction
Claims 1-20 are pending and have been examined in this Office Action.  
Claim Objections
Claims 1 and 13 are objected to because of the following informalities:  
Claim 1 recites “a end” in line 2, which should be “an end”.  
Claim 13 line 20 appears to be missing an “on” between “based” and “the”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the clothoid curves" in lines 10 and 13.  There is insufficient antecedent basis for this limitation in the claim.  The Office recommends “the calibration clothoid curves”.
Claim(s) 2-12 is(are) rejected because it(they) depend(s) on claim 1 and fail(s) to cure the deficiency(ies) above.  
Claim 3 recites the limitation "the calculated clothoid curve" in lines 4 and 6.  There is insufficient antecedent basis for this limitation in the claim.  The Office recommends “the generated clothoid curve”.
Claim(s) 4 is(are) rejected because it(they) depend(s) on claim 3 and fail(s) to cure the deficiency(ies) above.  
Claim 4 recites the limitation "the clothoid curve" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The Office recommends “the generated clothoid curve”.
Claim 5 recites the limitations "the received start point" and “the received end point” in line 2.  There is insufficient antecedent basis for these limitations in the claim.  The Office recommends “the start point” and “the end point”.
Claim(s) 6 is(are) rejected because it(they) depend(s) on claim 5 and fail(s) to cure the deficiency(ies) above.  Claim 6 also recites that limitations “the 
Claim 7 recites the limitation "the clothoid curves" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The Office recommends “the calibration clothoid curves”.
Claim 9 recites the limitation "the clothoid parameter" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite which clothoid parameter this limitation is referring to.
Claim 10 recites the limitation "a clothoid parameter" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation. 
Claim 11 recites the limitation "the determined clothoid parameters" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 18 recites the limitation "the input" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  
Claim(s) 19 and 20 is(are) rejected because it(they) depend(s) on claim 18 and fail(s) to cure the deficiency(ies) above.  
Allowable Subject Matter
Claims 13-17 are allowed.
Claims 1-11 and 18-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.  The prior art shows the state of the art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P MERLINO whose telephone number is (571)272-8362. The examiner can normally be reached M-Th 5:30am-3:00pm F 5:30-9:00 am ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David P. Merlino/Primary Examiner, Art Unit 3669